Citation Nr: 0424344	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.

2.  Entitlement to service connection for epididymitis, 
including as secondary to service-connected nephrolithiasis 
or urethritis and prostatitis.  

3.  Entitlement to an increased evaluation for service-
connected renal stones (nephrolithiasis), currently evaluated 
as 30 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected urethritis and prostatitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
October 1999 and issued to the veteran in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That rating decision, in pertinent part, 
denied entitlement to service connection for PTSD, denied 
entitlement to service connection for epididymitis as 
secondary to renal stones and urethritis/prostatitis, and 
denied evaluations in excess of 20 percent for service-
connected renal stones and in excess of 10 percent for 
urethritis and prostatitis.  The Board remanded the claims in 
November 2003.  By a rating decision prepared in March 2004 
and issued to the veteran in April 2004, the RO increased the 
evaluation of renal stones to 30 percent, effective March 5, 
1999.  However, as a 30 percent evaluation is not the maximum 
schedular evaluation available for that disability under all 
possibly applicable diagnostic codes, the veteran's claim for 
an increased evaluation for nephrolithiasis remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
claims now return to the Board for appellate review.

After reviewing the record as a whole, the Board finds that 
the issues on appeal are more accurately stated as reflected 
on the title page of this decision.

The issues of entitlement to service connection for PTSD and 
for epididymitis, including as secondary to service-connected 
nephrolithiasis or urethritis/prostatitis are addressed in 
the REMAND portion of the decision below, and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.  A claim of entitlement to service connection for PTSD was 
denied by a rating decision issued in September 1996, and 
that decision became final in September 1997 because the 
veteran did not disagree with or appeal that decision.

3.  Medical evidence associated with the record since the 
September 1996 decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and must be considered credible; 
this evidence must be considered in order to fairly decide 
the merits of this claim under currently-applicable laws and 
regulations.

4.  The veteran's service-connected renal stone disability is 
currently manifested by multiple small calculi in both 
kidneys on radiologic examination, but is not manifested by 
objective evidence of infection, impaired kidney function, or 
other renal pathology.

5.  The veteran's service-connected urethritis/prostatitis is 
currently manifested by tenderness or enlargement of the 
prostate on examination, and a history of complaints of pain 
or difficulty on urination, but there are no manifestations 
of infection, recent complaints of voiding dysfunction or 
frequency, or recent complaints of obstructed voiding, and 
there is not evidence of medical treatment other than 
infrequent use of antibiotics for any symptom of urethritis 
or prostatitis.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


2.  The criteria for an evaluation in excess of 30 percent 
for service-connected nephrolithiasis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.115b, Diagnostic Codes 7500, 7508, 7509 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected urethritis/prostatitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.115, Diagnostic Codes 7512, 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for PTSD.  
The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As the VCAA 
does not require VA to reopen previously-denied claims, 
unless new and material evidence is presented, the VCAA does 
not apply to the request to reopen the claim for service 
connection for PTSD addressed below.

Moreover, the Board notes, as to the veteran's request to 
reopen the claim for service connection for PTSD, the 
decision below is fully favorable.  To the extent that 
compliance with the VCAA may be required for the 
"downstream" issue of service connection for PTSD, that 
issue may be addressed on Remand.  The Board notes that it is 
not clear whether compliance with all notice provisions of 
the VCAA are required as to "downstream" issues.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  

However, the provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims for an 
evaluation in excess of 30 percent for service-connected 
renal stones (nephrolithiasis) and for an evaluation in 
excess of 10 percent for service-connected urethritis and 
prostatitis.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an October 1999 rating decision, the RO discussed the 
criteria for higher evaluations for the service-connected 
disabilities at issue.  The complete text of the diagnostic 
codes and the criteria used to evaluate the disabilities at 
issue were provided in a December 1999 statement of the case 
(SOC).  The criteria for higher evaluations, and the evidence 
missing to meet the criteria for the higher evaluations, was 
again discussed in a supplemental statement of the case 
(SSOC) issued in November 2001. Finally, the veteran was 
advised of the criteria for an evaluation in excess of 30 
percent for renal stones in a rating decision and a SSOC 
issued in April 2004.

In a letter issued in September 2001, the veteran was 
specifically advised of the enactment of the VCAA, and 
advised of the general provisions of that act and of the 
evidence that VA would obtain on his behalf, as well as of 
his rights and responsibilities.  By a May 2002 SSOC, the 
veteran was provided with the complete text of 38 C.F.R. 
§ 3.159 as revised to incorporate the provisions of the VCAA.  

By a letter issued by the Board in January 2002, the veteran 
was again advised of the enactment of the VCAA, of VA's duty 
to assist him, and of his responsibilities to assist in the 
development of the claim.  In addition, that letter included 
the completed text of the provisions of the VCAA.  Although 
the Board's authority to develop evidence in the first 
instance has been invalidated, this letter remains effective 
to inform the veteran of the provisions of the VCAA.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran was advised of the invalidation of 
regulations authorizing Board development of evidence by the 
Board's November 2003 Remand.  

The veteran was again notified of the provisions of 38 C.F.R. 
§ 3.159, as revised to incorporate the VCAA, by a SSOC 
prepared in March 2004 and issued to the veteran in April 
2004.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
of the complete text of 38 C.F.R. § 3.159.  Although one year 
has not yet elapsed since the RO last advised the veteran of 
the provisions of the VCAA, the VCAA does not bar the Board 
from completing appellate review of this claim.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the approximately 5 years of the 
pendency of this claim, and the RO has obtained all available 
evidence identified by the veteran, including voluminous and 
current VA outpatient clinical records.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, or 
that an essentially equivalent notification was provided.  

In this case, the initial AOJ decision was made in 1999, more 
than a year prior to enactment of the VCAA.  However, the 
case has been reviewed de novo since the VCAA was enacted and 
since the veteran was advised of the enactment of the VCAA 
and the provisions thereof.  

The multiple notices provided to the veteran clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim.  The multiple notifications to the veteran clearly 
advised him that he could identify or submit any relevant 
evidence, and notified him what evidence VA would attempt to 
obtain or had obtained on his behalf, what evidence he would 
have to obtain, and what his responsibilities in developing 
his claims were.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran has received notice equivalent to that required 
under of the provisions of the VCAA in the numerous 
communications by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
increased rating claims may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claims for increased evaluations 
at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

A.  Request to reopen claim for service connection for PTSD

Initially, the Board notes that the March 1999 claim 
underlying this appeal is a request to reopen a claim of 
entitlement to service connection, as service connection for 
PTSD was previously denied by a rating decision issued to the 
veteran in September 1996.  The veteran did not appeal that 
determination, and the denial of service connection for PTSD 
became final in September 1997.  In the October 1999 rating 
decision which is on appeal, the RO did not discuss or 
determine whether the veteran had submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.  

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Although the RO did not address this issue, this threshold 
determination is jurisdictional in nature.  The Board, as a 
preliminary matter, must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a claim on the merits.  Barnett v. Brown, 8 Vet. App. 
1 (1995).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
No other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence associated with the claims file since the prior 
denial of this claim includes a private psychological 
examination and a VA examination which discuss whether the 
veteran meets the criteria for assignment of a diagnosis of 
PTSD.  Additionally, the new evidence includes a medical 
opinion that the veteran's service as a ward attendant 
(medical corpsman) in an evacuation hospital included 
stressful experiences which could be linked to the later 
development of PTSD.  This medical opinion that the veteran 
experienced stressors in service was not of record 
previously.  This evidence, because it is not cumulative of 
or repetitious of evidence previously of record, is new.  
This evidence is relevant to one of the primary criteria for 
establishing entitlement to PTSD, and is therefore material.  
The Board finds that the veteran has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for PTSD.  The Board has jurisdiction to continue 
analysis of this claim on appeal.  38 U.S.C.A. §§ 5108, 7105.   

Having determined that there is new and material evidence to 
reopen the claim, the Board must next determine whether all 
duties to the veteran have been met, whether further 
development is necessary, and whether the evidence has been 
developed for an adjudication on the merits.  The Board notes 
that the most recent VA psychiatric examination was afforded 
to the veteran in 1999, more than five years ago.  It is the 
Board's opinion that the duty to assist the veteran as now 
set forth in the VCAA requires that a contemporaneous 
examination be conducted.  Accordingly, the veteran's 
reopened claim for service connection for PTSD is addressed 
in the REMAND, below.  
B.  Claims for increased evaluations

Applicable laws and regulations 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

1.  Claim for increased evaluation for nephrolithiasis (renal 
stones)

Historically, the veteran's service medical records reflect 
that he was evaluated during service for right flank pain.  
The veteran was hospitalized several times within the first 
year after service for back pain.  During VA hospitalization 
in October 1972, the veteran passed two renal stones.  By a 
rating decision dated in January 1973, the veteran was 
granted service connection for renal stones, and that 
disability was evaluated as 10 percent disabling under 
Diagnostic Codes 7508 and 7509.  That evaluation was 
subsequently increased to 20 percent in 1991, and was 
increased to 30 percent effective as of the claim for 
increase underlying this appeal.  

The medical evidence of record reflects that the veteran has 
been seen for pain management during the pendency of this 
appeal.  Use of narcotic pain medications has been monitored.  
The veteran was seen by pain management specialists in 
November 2001.  A written pain contract was noted in October 
2002.  

In September 2001, the VA physician treating the veteran for 
renal stones stated that computed tomography (CT) examination 
of the abdomen and pelvis disclosed multiple, small calcific 
densities in the collecting system of the right kidney, and 
in the collecting system of the left kidney, suggesting that 
multiple renal stones were present in each of the kidneys.  
After consultation, it was concluded that these 
calcifications were small enough to be passed, and no further 
treatment to break up the kidney stones was recommended, 
although the veteran sought lithotripsy.  The assigned 
diagnosis was recurrent nephrolithiasis with small calculi in 
each kidney.

A March 2002 CT examination of the abdomen and pelvis, 
including the kidneys, again disclosed multiple calculi in 
each kidney.  The physician who reviewed the results of the 
radiologic examination concluded that it was possible that 
the number and size of the calculi present had increased in 
comparison to the previous examination.  No ureteral calculi 
were noted.  The veteran continued to request use of 
lithotripsy, but the physicians again concluded that the 
renal calculi present were too small to be broken up by 
lithotripsy.

The veteran's blood pressure at the time of his May 1999 VA 
examination was 142/100, while sitting.  Laboratory 
examination of the urine was negative for protein or red 
blood cells.  In October 2000, the veteran's blood pressure 
was 147/81.  Laboratory examination of the urine was again 
negative for protein or red blood cells in December 2000.  
Blood pressure was 118/68.  In October 2002, the veteran's 
blood pressure was 139/89 and 145/78.  Laboratory examination 
of the urine was again negative for protein and essentially 
negative for red blood cells in July 2003.  No medical 
diagnosis of renal dysfunction has been assigned.

Analysis

Nephrolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy or invasive or non-
invasive procedures more than two times per year, which is 
ratable at 30 percent.  38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7508.  In this case, the evidence clearly reflect that 
the veteran has essentially continuous renal stone formation, 
and he has been advised to modify his diet on an ongoing 
basis for many years, meeting the criteria for a 30 percent 
evaluation.

The Board must, therefore, consider whether the veteran is 
entitled to an evaluation in excess of 30 percent under any 
other diagnostic code.  Hydronephrosis that is severe is 
rated as renal dysfunction under DC  7500.  Albumin, constant 
or recurring, with hyaline and granular casts or red blood 
cells, or transient or slight edema or hypertension at least 
10 percent disabling under DC  7101 warrants a 30 percent 
evaluation.  Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under DC  7101, warrants a 60 
percent evaluation.  Severe hydronephrosis, or 
nephrolithiasis, requiring regular dialysis, or precluding 
more than sedentary activity, warrants a schedular 100 
percent evaluation.   

The medical evidence of record is devoid of any medical 
diagnosis of renal dysfunction.  The medical evidence 
discloses that the veteran does not have diastolic blood 
pressure consistently above 100 or systolic pressure 
consistently above 160.  The medical evidence establishes 
that the veteran does not have recurrent albumin or red blood 
cells in the urine.  The preponderance of the evidence 
establishes that the veteran is not entitled to an evaluation 
in excess of 30 percent under DC 7500 based on renal 
dysfunction.

Under 38 C.F.R. § 4.115b, DC 7509, a 20 percent rating is for 
consideration with symptoms comparable with frequent attacks 
of colic, requiring catheter drainage.  Hydronephrosis 
manifested by frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired, is rated 30 percent 
disabling.  Id.  However, no schedular evaluation in excess 
of 30 percent is available under this diagnostic code, so DC 
7509 does not result in a more favorable evaluation than does 
DC 7500.  The Board is unable to find any other potentially 
applicable diagnostic code which might result in an 
evaluation in excess of 30 percent, given that the facts 
preclude a determination that the veteran has renal 
dysfunction, and establish that he does not require dialysis 
and has not undergone a renal transplant.  

The preponderance of the evidence establishes that an 
evaluation in excess of 30 percent for disability due to 
nephrolithiasis is not warranted.  The RO also considered 
whether an extraschedular evaluation in excess of 30 percent 
was warranted under 38 C.F.R. § 3.321, and concluded that 
there were no disability factors associated with 
nephrolithiasis which were unusual or exceptional, and that 
all factors of the veteran's disability due to renal stones 
were encompassed within the rating criteria.  The Board 
agrees with this determination.  

As the preponderance of the evidence is against either a 
schedular or extraschedular evaluation in excess of 30 
percent for nephrolithiasis, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
appeal for an evaluation in excess of 30 percent for service-
connected nephrolithiasis must be denied.

2.  Claim for increased evaluation for urethritis/prostatitis

Historically, the veteran's service medical records reflect 
that he was evaluated during service for right flank pain, 
right testicular pain, and back pain.  Shortly after his 
service discharge, urethritis was diagnosed.  The veteran was 
awarded service connection for urethritis by a rating 
decision issued in April 1972.  The veteran's disability due 
to urethritis was evaluated as 10 percent disabling under DCs 
7512 and 7599.  A noncompensable evaluation was assigned in 
1974; that evaluation was subsequently increased to 10 
percent, and disability due to urethritis has remained 
evaluated as 10 percent disabling since January 1986.  That 
10 percent evaluation is assigned under 38 C.F.R. § 4.115b, 
DCs 7527-7512.

VA outpatient treatment notes dated in March 1995 reflect 
that the veteran reported having difficulty voiding.  A 
diagnostic impression of prostatitis was assigned, and 
medications were prescribed.  The voluminous clinical records 
associated with the claims files reflect that the veteran has 
been treated for tenderness of the prostate during the 
pendency of this appeal, such as his treatment in September 
2001.  However, the voluminous treatment records are devoid 
of any notation that the veteran has been treated for any 
urinary tract infection, and establish that he has not been 
hospitalized for treatment of urethritis or prostatitis 
during the more than five years of the pendency of this 
appeal.  

On VA examination of the genitourinary system in May 1999, 
the veteran's prostate was 1+, enlarged, and boggy.  The 
veteran did not report difficulty of urination or frequency 
of urination.  Clinical records in September 2001 reflect 
that the veteran's prostate was firm, but slightly tender, 
with no nodules.  The urethral meatus was patent.  The 
veteran voiced no complaints regarding frequency of voiding, 
and did not report difficulty voiding.  

Analysis

Under the rating criteria continuously in effect during the 
pendency of this claim, 38 C.F.R. § 4.115b, DC 7527, provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  

The criteria used to evaluate voiding dysfunction provide 
that a 20 percent evaluation is assigned for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent evaluation contemplates requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  

When considering disability due to urinary frequency, a 10 
percent evaluation is warranted with daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  A 20 percent evaluation is warranted where there 
is a daytime voiding interval between one and two hours or 
awakening to void three or four times per night.  

A 30 percent evaluation is warranted if there is obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization.  A 30 percent evaluation is also 
warranted if there is recurrent symptomatic urinary tract 
infection requiring frequent hospitalization or requiring 
continuous intentions management.  

In this case, there is no evidence that the veteran has 
complained of any voiding dysfunction during the pendency of 
this claim.  The veteran did not, at any time during the 
pendency of this claim, including at the May 1999 VA 
examination or during the many VA outpatient treatment visits 
thereafter, report that he was incontinent or that he used 
absorbent materials.  He has not been treated for urine 
leakage, urinary frequency, or obstructed voiding during the 
pendency of the claim.  He has not required hospitalization 
for any reason.  He has not required continuous antibiotic 
therapy or intensive management of urinary tract infection.  
The clinical records reflect that the veteran has 
occasionally been prescribed antibiotics, averaging less than 
one episode of short-term antibiotic therapy yearly.  The 
medical evidence precludes a finding that the veteran meets 
the criteria for an evaluation in excess of 10 percent based 
on voiding dysfunction, obstructed voiding, or urinary tract 
infection.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on consideration of renal 
dysfunction.  As noted above, constant or recurring albumin 
in the urine with hyaline and granular casts or red blood 
cells or transient or slight edema or hypertension at least 
10 percent disabling under DC 7101 warrants a 30 percent 
evaluation for renal dysfunction.  

As noted above, the medical evidence discloses that the 
veteran does not have diastolic blood pressure consistently 
above 100 or systolic pressure consistently above 160.  The 
medical evidence establishes that the veteran does not have 
recurrent albumin or red blood cells in the urine.  The 
preponderance of the evidence establishes that the veteran is 
not entitled to an evaluation in excess of 10 percent under 
DC 7527 based on renal dysfunction.

The veteran's disability due to prostatitis and urethritis is 
also evaluated under DC 7512, which incorporates the criteria 
for voiding dysfunction for evaluation of cystitis.  As 
discussed above, consideration of the criteria for voiding 
dysfunction does not warrant an evaluation in excess of 10 
percent in this case.  

The Board has, therefore, considered whether there is any 
other applicable diagnostic code which would warrant an 
evaluation in excess of 10 percent.  DC 7515, which provides 
the criteria for evaluation of calculus in the bladder, is 
not applicable, since the evidence reflects that all calculi 
found were in the kidneys.  The Board has considered whether 
any other diagnostic code might be applicable, but finds that 
any other potentially applicable code would not result in an 
evaluation in excess of 10 percent because the diagnostic 
codes from 7533 to 7542 incorporate the criteria for renal 
dysfunction.  As noted in the discussion above, there is no 
evidence to support an evaluation in excess of 10 percent 
under the criteria for renal dysfunction.  

The preponderance of the evidence establishes that an 
evaluation in excess of 10 percent for disability due to 
urethritis/prostatitis is not warranted.  The RO also 
considered whether an extraschedular evaluation in excess of 
10 percent was warranted under 38 C.F.R. § 3.321, and 
concluded that there were no disability factors which were 
unusual or exceptional, and that all factors of the veteran's 
disability due to urethritis/prostatitis were encompassed 
within the rating criteria.  The Board agrees with this 
determination.  

As the preponderance of the evidence is against either a 
schedular or extraschedular evaluation in excess of 10 
percent, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The appeal for an evaluation 
in excess of 10 percent for service-connected 
urethritis/prostatitis must be denied.




ORDER

A request to reopen a claim of entitlement to service 
connection for PTSD is granted; the appeal is granted to this 
extent only.  

The appeal for an evaluation in excess of 30 percent for 
service-connected nephrolithiasis is denied.

The appeal for an evaluation in excess of 10 percent for 
service-connected urethritis/prostatitis is denied.


REMAND

The veteran contends that he has PTSD as the result of 
stressful experiences that occurred during his Vietnam 
service, during which he served as a ward attendant or 
medical corpsman.  The examiner who conducted the April 1999 
VA examination provided an opinion that the veteran's service 
as a corpsman (medic) in Vietnam would qualify as a stressor, 
although that examiner concluded that the veteran only 
partially met the criteria for a diagnosis of PTSD.  However, 
since that examination, although the veteran discontinued 
mental health treatment, notes of medical treatment reference 
the veteran's anger, the need for pain management related to 
substance abuse, positive CAGE screening for PTSD, and other 
manifestations of a possible psychiatric disorder, for which 
no diagnosis has been assigned.  Under the circumstances, 
since the veteran's most recent examination to determine the 
appropriate diagnosis of any psychiatric disorder present was 
nearly five years ago, a contemporaneous VA psychiatric 
examination to determine whether there is a current diagnosis 
of PTSD is required.

VA outpatient treatment records dated in February 1999 and in 
September 2001 reflect that the veteran has chronic 
epididymitis as well as chronic renal calculi and chronic 
urethritis and prostatitis.  These notes appear to suggest 
that the disorders may be etiologically linked, although no 
specific opinion is rendered.  Before the Board may complete 
appellate review, a specific opinion which will assist the 
Board in its determination is required.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran again of the laws 
and regulations governing his claims, 
what information and evidence is required 
to substantiate his claims, including an 
explanation of the requirements of 
medical opinion as to etiology and as to 
diagnosis in claims for service 
connection, and which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records of any sort that might 
substantiate his claim that he has PTSD 
or that might substantiate his claim that 
epididymitis has been chronic and 
continuous since service.  

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility or provider at which he has been 
treated for PTSD at any time, or for 
epididymitis, especially proximate to 
service.  

Clinical records from each treating 
facility or provider identified, and 
current clinical records from the Dayton, 
Ohio VA Medical Center from July 2003 to 
the present should be obtained.

3.  The veteran should be afforded VA 
examination of the genitourinary system 
as necessary to determine the nature, 
onset, and etiology of epididymitis.  The 
claims file must be made available to the 
examiner in connection with the 
examination and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  The 
examiner should be asked to provide an 
opinion as to the following:  (1) Is it 
at least as likely as not that the onset 
of the veteran's epididymitis was during 
his service? (2) Is it at least as likely 
as not that the veteran's epididymitis 
has been chronic and continuous, even if 
intermittent, since his service? (3) Is 
it at least as likely as not that the 
veteran's epididymitis is etiologically 
caused by or is secondary to a service-
connected disorder, either 
nephrolithiasis, urethritis, or 
prostates, or any combination of the 
service-connected disorders?, or, (4) Is 
it at least as likely as not that 
service-connected nephrolithiasis, 
urethritis, or prostatitis aggravates, 
that is, permanently increased the 
severity of, epididymitis, and, if so, 
the extent thereof? 

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

4.  The veteran should be afforded VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The claims file 
must be made available to the examiner in 
connection with the examination and 
pertinent documents therein reviewed.  
Any testing deemed necessary should be 
conducted.  The examiner should be asked 
to provide an opinion as to whether the 
veteran has any diagnosable psychiatric 
disorder(s).  The examiner should state 
each appropriate diagnosis and should 
provide an opinion as to whether the 
veteran meets the criteria for a 
diagnosis of PTSD.  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth.

5.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal should be 
readjudicated.  

6.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



